DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoendorfer (USPN 5817012-cited by the Applicant).
Regarding claims 1, 6, 13-15, Schoendorfer discloses a sweat sensing device capable of sample concentration and configured to be placed on a device wearer's skin (Figs. 2-2a and 3-3a; col. 7, In. 28-55), comprising: first analyte-specific sensor (binder layer 30) for measuring a first analyte in a concentrated sweat sample (Figs. 2-2a; col. 7, In. 56-65); at least one sweat collector (20) that collects an unconcentrated sweat sample from skin (12, Figs. 2-2a; col. 7, In. 28-55; perspiration will pool in the inter-fiber spaces of the gauze 20), where the unconcentrated sweat sample contains the first analyte at a first molarity (Figs. 2-2a; col. 7, In. 28-65; Note that the sample inherently has a first molarity); and at least one sample concentrator (concentration zone 14) receiving the unconcentrated sweat sample from the sweat collector (Figs. 2-2a; col. 7, In. 28-65; concentration zone 14), where the sample concentrator concentrates the sweat sample (Figs. 2-2a; col. 7, In. 28-65), so that the concentrated sweat sample contains the first analyte at a second molarity that is at least two times higher than the first molarity (col. 25, In. 67 - col. 26, In. 3; a 110-fold increase in the ratio of concentration of analyte in the patch to concentration of analyte in the interstitial fluid can be obtained).
Regarding claim 2, Schoendorfer discloses the device of claim 1, and further comprising: a second analyte-specific sensor for measuring a second analyte in the concentrated sweat sample (Fig. 7; col. 10, In. 42 - col. 11, In. 24; The use of a reference zone or of several distinct test zones is contemplated for both the single layer patch discussed in connection with FIG. 6, as well as the embodiments discussed in connection with FIGS. 1-3a and 5); where the unconcentrated sweat sample contains the second analyte at a third molarity (inherent); and where the sample concentrator concentrates the sweat sample (Figs. 2-2a; col. 7, In. 28-65), so that the concentrated sweat sample contains the second analyte at a fourth molarity that is at least two times higher than the third molarity (col. 25, In. 67 • col. 26, In. 3, 'a 110-fold increase in the ratio of concentration of analyte in the patch to concentration of analyte in the interstitial fluid can be obtained'; Note that this is understood to apply to all analytes in the fluid).
Regarding claim 3, Schoendorfer discloses the device of claim 4 and further where the ratio of the first molarity to the second molarity is the same as the ratio of the third molarity to the fourth molarity (col. 25, In. 67 - col. 26, In. 3, 'a 110-fold increase in the ratio of concentration of analyte in the patch to concentration of analyte in the interstitial fluid can be obtained'; Note that this is understood to apply to all analytes in the fluid as the water vapor is the constituent being allowed to escape, which would result in identical ratio changes between the analyte molarities).
Regarding claim 4, Schoendorfer discloses the device of claim 1 and further where the sample concentrator includes a membrane (16) that is permeable to water (col. 5, In. 64 - col. 6, In. 14, 'vaporized water, continuously escapes through the gas permeable filter 16') but impermeable to the first analyte (col. 7, In. 28-65, 'preventing it from escaping as a vapor through gas permeable filter 16'), and where the membrane has a first side adjacent to a sweat sample and a second side opposite the sweat sample (Figs. 2-2a).
Regarding claim 7, Schoendorfer discloses the device of claim 1, and further including at least one flow sensor (Fig. 7; col. 10, In. 42 - col. 11, In. 24, 'The use of a reference zone or of several distinct test zones is contemplated for both the single layer patch discussed in connection with FIG. 6, as well as the embodiments discussed in connection with FIGS. 1-3a and 5 ... reference zone 61 can be provided with color change chemistry as discussed previously to provide the wearer with an indication that the patch has been worn for long enough that a sufficient sample volume has traversed the patch to provide a meaningful test for the analyte').
Regarding claim 12, Schoendorfer discloses the device of claim 1, and further including at least one of the following: a plurality of sweat stimulation components, and a plurality of reverse iontophoresis components (col. 34, In. 37-61, 'subject's core body temperature is raised such as through heavy exercise or through the administration of therapeutic agents which can raise the subject's body temperature ... an insulating material can be wrapped around the thigh of a subject in order to increase the temperature of that subject's thigh').
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoendorfer (USPN 5817012) as applied to claims 1 and 4 above, and further in view of Wang et al. (USPN 2009/0308136).
Regarding claim 5, Schoendorfer fails to disclose that the sample concentrator further comprises: a concentrator pump that exerts a force to draw water and/or fluid sample-abundant solutes through the water-permeable membrane to concentrate the fluid sample relative to the target analyte.
  Fluid handling assembly 101 includes a filter and valve assembly 104, a pre -concentrator 106, a gas chromatograph 108, a detector array 110 and a pump 112. Elements 104-112 are fluidly coupled in series: filter and valve assembly 104 is fluidly coupled to pre -concentrator 106 by fluid connection 116, pre -concentrator 106 is fluidly coupled to gas chromatograph 108 by fluid connection 118, gas chromatograph 108 is fluidly coupled to detector array 110 by fluid connection 120, and detector array 110 is coupled to pump 112 by fluid connection 122.  See figure 1 and [0021], [0033]-[0034]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to have modified the apparatus of Schoendorfer by implementing a pump, with a reasonable expectation of success, because the prior art teaches collecting and transporting the fluid sample, as taught by Schoendorfer, and since pump that exerts force to draw fluid would have been known in the art, as taught by Wang et al.. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoendorfer (USPN 5817012-cited by the Applicant) as applied to claim 1 above, and further in view of US 2014/0046149 to Simpson et al. (hereinafter 'Simpson'-cited by the Applicant). 
Regarding claim 8, Schoendorfer discloses the device of claim 1, but does not specifically disclose where the device includes a first­analyte specific sensor and a second analyte-specific sensor, where the second sensor has a dynamic range of detection that is centered on a higher concentration than for the first sensor. However, Simpson discloses where the device includes a first-analyte specific sensor and a second first analyte-specific sensor, where the second sensor has a dynamic range of detection that is centered on a higher concentration than for the first sensor (Abstract, 'plurality of sensor elements are each tuned to measure a different range of analyte concentration'). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA )  to have modified the apparatus of Schoendorfer by implementing the dynamic range sensing, with a reasonable expectation of success, because the prior art teaches sensing analytes, as taught by Schoendorfer, and since dynamic range sensing in order to detect a broader range of analytes in a sample would have been known in the art, as taught by Simpson. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoendorfer (USPN 5817012) as applied to claims 1 and 4 above, and further in view of WO 2003/052865 A2 to Eyal­Bickels et al.. 
Regarding claim 9, Schoendorfer discloses the device of claim 1, but does not specifically disclose including at least one sensor which measures the total osmolality of the sweat sample. However, Eyal discloses at least one sensor which measures the total osmolality of the sweat sample (pg. 3, In. 7-8, 'It is the aim of the present invention to measure the osmolality of aqueous solutions').
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA )  to have modified the apparatus of Schoendorfer by implementing measuring the osmolality of the sweat sample, with a reasonable expectation of success, because the prior art teaches sensing analytes, as taught by Schoendorfer, and since measuring the osmolality of the sweat sample in order to increase the amount of information provided by the device would have been known in the art, as taught by Eyal. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.

Regarding claim 10, Schoendorfer discloses the device of claim 3, and further including at least one draw material (22) on the second side of the membrane (16, Figs. 2-2a; col. 7, In. 28-65, 'outer protective layer 22 permits the escape of water vapor'). Schoendorfer does not specifically disclose including at least one sensor which measures the total osmolality of the draw material. However, Eyal discloses at least one sensor which measures the total osmolality of the draw material ((pg. 3, In. 7-8, 'It is the aim of the present invention to measure the osmolality of aqueous solutions').
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA )  to have modified the apparatus of Schoendorfer by implementing measuring the osmolality of the draw material, with a reasonable expectation of success, because the prior art teaches sensing analytes, as taught by Schoendorfer, and since measuring the osmolality of the draw material in order to increase the amount of information provided by the device would have been known in the art, as taught by Eyal. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoendorfer (USPN 5817012) as applied to claim 1 above, and further in view of Berthier (USPN 2014/0038306). 
Schoendorfer discloses the device of claim 1, and further where the sample concentrator (14) is a concentrator channel (Figs. 2-2a or 3-3a) where the concentrator channel includes a functionalized surface configured to interact with the first analyte 
(col. 7, In. 28-65, 'binder layer 30. In that layer, a chemically active or biochemically active binder material will act to selectively bind the volatile analyte'). 
Schoendorfer does not specifically disclose where the concentrator channel includes a medium having an increasing density gradient oriented in the direction of sweat sample flow through the channel. 
However, Berthier discloses a fluid 14 flowing down an open microfluidic channel 11 reaches an abrupt expansion in geometry, causing pinning of the fluid 14 at device plane 93, as depicted in FIG. 9D. An open area 96 allowing the manual or electronically controlled deposition of fluid is placed immediately after the plane 93. When a fluid is added in the area 96, it removes the pinning of liquid 14 on plane 93 and allows the flow 97 to pursue along the channel according to the natural pressure gradient, as shown in FIG. 9E. Conversely, when fluid 14 is removed from area 96, a fluid from the open microfluidic channel 11 can once again pin at the plane 93.  See [0161].
Schoendorfer does not specifically disclose where the concentrator channel includes a medium having a plurality of different densities that create a stepped increasing density gradient oriented in the direction of sweat sample flow through the channel. However, Berthier et al. discloses where the concentrator channel includes a medium having a plurality of different densities that create a stepped increasing density gradient oriented in the direction of sweat sample flow through the channel (Abstract, 'membranes having graded density skins ... graded density skin exhibits a density gradient which becomes more dense with increasing proximity to the surface').
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA )  to have modified the concentrator channel of Schoendorfer by implementing a graded density material, with a reasonable expectation of success, because the prior art teaches concentrator channel, as taught by Schoendorfer, and since providing the concentrator channel with a graded density material in order to provide greater control over the separation of materials in the sample would have been known in the art, as taught by Berthier et al.. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARJAN FARDANESH/Primary Examiner, Art Unit 3791